Keefe, Judge:
These reappraisements involve certain shipments of wheat shorts imported from Canada. The merchandise was shipped from Medicine Hat at c. i. f. prices including packing, certified invoice, loading and freight charges to point of destination, and all shipments were entered at Canadian $17.50 per ton except those exported and entered on April 15 where entry was made at Canadian $16.50 per ton. The appraiser advanced the merchandise exported and entered on April 15 to April 19 to Canadian $18.50 per ton and the merchandise exported and entered on April 22 and April 23 to Canadian $19.50 per ton.
At the trial an affidavit of the sales manager of the Robin Hood Mills, Ltd., the exporter herein, was admitted in evidence. Attached thereto and made a part thereof were certain Canadian newspapers published in Calgary containing market quotations of the prices of shorts during the period in question.
It is established through the affidavit that Calgary is a principal mark.et for the sale of wheat shorts and that said market is nearer to *831Medicine Hat, the shipping point herein, than any other principal market in Canada. It was further established therein that upon the dates of shipment herein the price at which pure wheat shorts was freely offered for sale to all purchasers in Calgary, Alberta, whether for home- consumption or for export to the United States or any other country, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers, and all other costs incident to placing the merchandise in condition, packed, ready for shipment to the United States, was Canadian $17.50 per ton, and that at the close of business upon April 23, 1935, a new price list became effective and was issued to take effect April 24, 1935.
In the newspapers attached to the affidavit pure wheat shorts were quoted at Canadian $17.50 per ton as offered for sale upon April 15, 18, 20, and 23. Upon April 24 pure wheat shorts were quoted at Canadian $20.50 per ton. Such newspaper quotations thus substantiate the evidence of value upon the dates of shipment of the shorts herein as contained in the affidavit.
The Government introduced a report of a Customs agent who had investigated the Canadian market. The report states that Calgary is the principal market for mill feeds for the Province of Alberta, and that the exporter of the shorts in question quoted prices in Canadian currency on April 15 of $17.50 and on April 23 of $20.50. From an examination of the books of the company the Customs agent found that local sales were made in 1-ton lots on April 15 at $17.50 and on April 22 at $18.50. Another milling company of Calgary supplied the Customs agent with quotations of shorts during the period from April 15 to April 23 at $19.50 per ton, and from an examination of the books of this company he found that local sales had been made in quantities of two to four sacks on April 15 at $18.50 and April 23 at $19.50.
Attached to the report of the Customs agent and made a part thereof is a circular issued by the Customs Information Exchange wherein it is set forth that the prices in Canadian currency at Calgary for shorts quoted by the three mills located there were as follows: on April 13, $18.50, $18.80, and $16.80; on April 20, $18.50, $19.50, and $19.
I am of the opinion that the report issued by the Customs Information Exchange is not entitled to much weight. The prices quoted are not shown to be the prices at the mill or the prices for shorts when sold in the usual wholesale quantities, and such prices do not conform to the prices quoted in the report of the Customs agent. The report of the Customs agent confirms the quotations given in the affidavit of the shipper, except as to the date upon which there was an advance in price from $17.50 to $20.50 per ton, which is satisfactorily explained in the affidavit as taking effect upon April 24. The only shorts *832quoted in carload lots are of the Lake of the Woods Milling Co. and the price thereof in Canadian currency at the mill was $17.50 per ton, packed.
From the evidence presented, I am of the opinion that the foreign value of the pure wheat shorts in question, upon the dates of shipment herein, as freely offered for sale to all purchasers in Calgary, Alberta, the principal market, in the usual wholesale quantities and in the ordinary course of trade, packed, ready for shipment at the mill, is $17.50 per ton, Canadian currency.
Judgment will therefore be rendered accordingly.